Case 2:20-cv-00280-JRG Document 56-1 Filed 05/12/21 Page 1 of 2 PageID #: 332




                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION


KAIFI LLC,
                                          Case No. 2:20-CV-280-JRG
   Plaintiff,
                                          JURY TRIAL DEMANDED
   v.
                                          Honorable Rodney Gilstrap
VERIZON COMMUNICATIONS INC., et al,

   Defendants.


          DECLARATION OF MATTHEW J. HAWKINSON IN SUPPORT OF
        OPENING CLAIM CONSTRUCTION BRIEF BY KAIFI LLC (VERIZON)
Case 2:20-cv-00280-JRG Document 56-1 Filed 05/12/21 Page 2 of 2 PageID #: 333




I, Matthew J. Hawkinson, declare as follows:

        1.     I am an attorney at the firm of Hawkinson Yang LLP, and counsel of record for

Plaintiff KAIFI LLC (“KAIFI”). I submit this declaration based on my personal knowledge in

support of the Opening Claim Construction Brief by KAIFI. If called to testify under oath in

court, I could and would testify competently to the facts stated herein.

        2.     Attached hereto as Exhibit A is a true and correct copy of U.S. Patent No.

6,922,728 (“ʼ728 Patent”) bearing the Bates numbers KAIFI_0007165 – KAIFI_007181.

        3.     Attached hereto as Exhibit B is a true and correct copy of highlighted excerpts

from the transcript of the deposition of T-Mobile’s expert witness, Peter Rysavy, on March 31,

2021.

        4.     Attached hereto as Exhibit C is a true and correct copy of excerpts from

INTERNET ENGINEERING TASK FORCE, RFC 2002 (Oct. 1996),

https://datatracker.ietf.org/doc/rfc2002.



        I declare under penalty of perjury that the foregoing is true and correct.



        Executed this 12th day of May, 2021 at Los Angeles, California.



                                                      ______________________________

                                                              Matthew J. Hawkinson




                                                  1
